Citation Nr: 1547587	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lower spine.

2.  Entitlement to service connection for degenerative changes of the right knee.

3.  Entitlement to service connection for degenerative changes of the left knee.

4.  Entitlement to service connection for a sensory disturbance of the right thigh and neuropathy of the right upper portion of the leg, to include as secondary to degenerative disc disease of the lower spine.

5.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected arterionephrosclerosis or the service-connected right elbow disability.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected arterionephrosclerosis or the service-connected right elbow disability.

7.  Entitlement to service connection for diverticulosis (claimed as irritable bowel syndrome), to include as secondary to service-connected arterionephrosclerosis or the service-connected right elbow disability.

8.  Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected right elbow disability.

9.  Entitlement to service connection for a right neck condition, to include as secondary to the service-connected right elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 and March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the record.  The Board notes that, while the Veteran previously expressed desire to withdraw from appeal the last two issues listed on the title page of this decision, at the November 2009 hearing, he clarified that those issues are not withdrawn.  As such, the Board has construed them as still in appellate status.

In this context, the Board notes that the issue of service connection for a condition of the right hand, wrist, and fingers was previously on appeal.  However, in November 2014, the Board granted service connection for this disability, after which the RO effectuated the award in a July 2015 rating decision.  Accordingly, that issue is no longer in appellate status and will not be discussed in this decision.  

This appeal has been remanded by the Board on two previous occasions - in January 2010 and most recently in November 2014.  Unfortunately, as will be discussed in the Remand section of this decision, review of the record reveals there has not been substantial compliance with all of the development requested in the November 2014 remand, thereby necessitating another remand with respect to the last five issues listed on the title page of this decision.  

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to special monthly compensation (SMC) at the housebound rate has been raised by the record in the February 2014 Informal Hearing Presentation.  In this regard, Virtual VA contains a November 2011 rating decision which reflects that the Veteran was awarded SMC at the housebound rate, as well as a 30 percent disability rating for service-connected generalized anxiety disorder (GAD) and panic disorder, effective July 20, 2007, with a 100 percent rating assigned effective May 26, 2011.  However, this rating decision and the benefits awarded therein are not reflected in any subsequent rating decision.  In fact, VBMS contains a January 2012 rating decision which reflects that a 50 percent rating was awarded for service-connected GAD and panic disorder, effective July 20, 2007, with no additional reference to entitlement to SMC at the housebound rate.  Given the conflicting evidence of record with respect to the award of SMC at the housebound rate and the ratings assigned to the Veteran's service-connected GAD and panic disorder, these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include clarification to the Veteran and any corrective action deemed necessary.  38 C.F.R. § 19.9(b)(15) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, & 20) (2015)). 

For reasons explained below, the issues of entitlement to service connection for hemorrhoids, GERD, diverticulosis, a right shoulder condition and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's degenerative disc disease of the lower spine was incurred in or aggravated by active military service or was manifested within one year of the Veteran's discharge from service.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran right and/or left knee degenerative changes were incurred in or aggravated by active military service or were manifested within one year of the Veteran's discharge from service.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a right thigh disability, to include sensory disturbance or neuropathy, that was incurred in or aggravated by active military service or was caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lower spine was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Degenerative changes of the right and left knee were not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  A right thigh disability, including sensory disturbance of the right thigh and neuropathy of the right upper portion of the leg, was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. § 3.159 (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In pre-rating letters dated September 2003, March 2007, July 2007, and November 2007, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims, including on a secondary basis, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters provided in 2007 advised the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including all of the Veteran's available service treatment records and all post-service VA and private treatment records identified by the Veteran and the record.  With respect to the Veteran's STRs, review of the record shows the Veteran reported being treated at the emergency room at the Lackland Air Base in 1974.  After attempting to locate the emergency records identified by the Veteran, the AOJ advised him that a July 1974 record showing walk-in emergency treatment at Wilford Hall was obtained but that other emergency records at that and other locations, including Lackland Air Base, were not obtained and deemed unavailable.  See letters dated November 2014 and May 2015.  The Veteran has not identified any additional, outstanding service treatment records that are relevant to the claims being decided herein.  Therefore, the Board finds VA has satisfied its duty to assist the Veteran in obtaining all available STRs.  

In addition to the foregoing, in June 2015, the Veteran was provided with a VA examination in conjunction with the right thigh claim being decided herein.  Neither the Veteran nor his representative have alleged that the examination is inadequate for rating purposes, and review of the examination report reveals that it is, in fact, adequate in order to issue a decision on the issue of service connection decided herein, as it includes an interview with the Veteran, a review of the record, a full physical examination, and provides a medical opinion that is supported by a rationale based upon the foregoing.  Therefore, the Board finds that the June 2015 VA examination is adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.  

As will be discussed in detail below, a VA opinion is not needed with respect to the lumbar spine and bilateral knee claims being decided herein, as the competent evidence of record does not establish that an event, injury or disease occurred in service to which the current lumbar spine or bilateral knee disabilities may be related.  See 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in November 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In this case, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the onset of the Veteran's claimed disabilities and why he believes service connection is warranted for his lumbar spine, bilateral knee, and right thigh disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal, which resulted in the Board remanding the claims on appeal for further evidentiary development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the service connection claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. 

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record. 

Finally, as noted, the Board most recently remanded the claims being decided herein in November 2014 for additional development, to include providing the Veteran notice as to the AOJ's efforts to obtain any outstanding STRs, requesting that the Veteran provide consent forms to allow VA to obtain outstanding private treatment records identified by the record, obtaining outstanding VA treatment records dated from May 2006 to the present, and scheduling the Veteran for a VA examination to obtain a medical opinion regarding his right thigh, hemorrhoid, GERD, diverticulosis, right shoulder and neck disabilities.  As noted, in November 2014 and May 2015, the AOJ sent the Veteran letters informing him that, other than a July 1974 record of walk-in emergency treatment, it was unable to locate records of emergency treatment at Lackland Air Base.  In November 2014 and February 2015, the AOJ also sent the Veteran a letter requesting that he provide authorization and consent forms for various private health care providers who treated him for his claimed disabilities; however, the Veteran did not submit any authorization forms in response to the AOJ's letters.  As for VA records, the AOJ obtained all outstanding outpatient treatment records, including from the Nashville VA Medical Center and Vine Hill Community Outpatient Clinic dated from January 2006 to August 2011 and from June to November 2014.  Moreover, as previously noted, the Veteran was afforded with the VA examinations specifically ordered by the Board.  

Therefore, the Board finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for degenerative disc disease of the lower spine (hereinafter referred to as the lumbar spine disability), degenerative changes of the right and left knee, and sensory disturbance and neuropathy of the right thigh (hereinafter referred to as the right thigh disability).  The Veteran has asserted that he incurred his lumbar spine, bilateral knee, and right thigh disabilities during a fall that occurred while he was on active duty.  

Review of the record reveals the Veteran has a current diagnosis of degenerative arthritis and spinal stenosis affecting the lumbar spine.  He has also been diagnosed with degenerative arthritis affecting the right and left knees, as well as radiculopathy of the right lower extremity which is also characterized as right thigh neuropathy.  See June 2015 VA examination reports; see also VA and private treatment records.  Accordingly, the first element of service connection is established with respect to the claims involving the lumbar spine, bilateral knee, and right thigh disabilities.  

In this context and at the outset, the Board notes that, while the Veteran has been diagnosed with degenerative arthritis affecting the lumbar spine and both knees, the evidence of record does not reflect that he was shown to have or diagnosed with arthritis in his lumbar spine or knee joints during his first post-service year.  Indeed, the first evidence of arthritis, degenerative changes, or disc space narrowing in the Veteran's lumbar spine is shown in a February 2003 x-ray, while the first evidence of degenerative changes in the right and left knees are shown in x-rays dated November 1998 and April 2007, respectively.  Therefore, because the preponderance of the evidence establishes that the Veteran's lumbar spine and bilateral knee arthritis were not manifested or diagnosed until several years after his first post-service year, the Board finds that service connection for arthritis on an presumptive basis as a chronic disability is not warranted in this case with respect to the lumbar spine or bilateral knees.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted, the Veteran has attributed his lumbar spine, bilateral knee, and right thigh disabilities to a fall that occurred during service.  After reviewing the evidence of record, however, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's lumbar spine, bilateral knee, and right thigh disabilities were, in fact, incurred during service and have persisted since that time.  

Review of the record shows that, since service, the Veteran has consistently reported that he fell down a flight of stairs during service.  See August 1974 VA Form 21-526.  However, the service treatment records (STRs) do not contain any evidence or notation of an in-service fall; nor do the STRs contain any complaints, treatment, or findings related to a lumbar spine, bilateral knee, or right thigh injury or disability incurred during service, including as a result of a fall.  

Despite the lack of evidence of an in-service fall in the STRs, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).

However, in evaluating the ultimate merit of these claims, the Board finds probative that, while the Veteran has consistently reported that he fell during service, he has only recently attributed his lumbar spine, bilateral knee, and right thigh disabilities to the in-service fall.  In this regard, the evidence shows that, when the Veteran first reported the in-service fall in conjunction with his August 1974 service connection claim, he only reported that he injured his right elbow, without any mention of additional injuries, including injuries to his back, knees, or right thigh.  

The Board also finds probative that, while service connection has been established for the right elbow disability, review of the record shows that service connection was granted, not based on the theory of direct service incurrence (i.e., as a result of the reported in-service fall) but, instead, on the theory of aggravation of a pre-existing disability.  Indeed, in a May 1976 decision, the Board found that the evidence of record showed that right elbow pain and stiffness pre-existed service but was aggravated during service, as there was objective evidence of loss of motion of the right elbow during service, which resulted in the Veteran's physical activities being restricted to a significant degree.  See May 1976 Board decision.  In making its decision, the Board specifically noted there was no objective report or evidence that the Veteran actually sustained a fall while in service and also found significant that the history taken by the medical board during service, presumably within a few weeks or a month of the alleged fall, made no mention of a fall or indication that the Veteran reported that any such fall occurred.  

Moreover, the post-service evidence reflects that, when the Veteran initially sought treatment for his lumbar spine and bilateral knee disabilities, he attributed his disabilities to injuries that occurred after service, without mentioning any prior injury or trauma.  Indeed, in February 1986, the Veteran reported incurring a right knee injury at work and denied having any prior injury or surgery to the knee.  Likewise, in April 1992, the Veteran reported that he twisted his low back while carrying a ladder and lifting cables at work and denied having any history of trauma to his back.  Thereafter, in October 1998, the Veteran reported that he injured his right knee at work, as he heard a crunch in his knee while he was kneeling to drill something.  He specifically denied any previous knee injury at that time.  He also reported a low back injury at that time, which he stated occurred while moving a desk.  See February 1986 private treatment record from Nashville General Hospital; see also April 1992 and October 1998 private treatment records from Metropolitan Nashville General Hospital.  The evidence also shows that when the Veteran began to complain of left knee symptoms in July 2003, he did not attribute his left knee symptoms to any event or injury in service; instead, he reported his history of right knee problems and stated that he recently began experiencing occasional symptoms in his left knee.  See July 2003 VA treatment record.  

As to the right thigh disability, while the Veteran has recently asserted that he believes this disability was incurred as a result of the reported in-service fall, the preponderance of the medical evidence shows his right thigh sensory changes/neuropathy have been attributed to his lumbar spine disability.  Indeed, in December 2006, a private physician stated that, while electrodiagnostic studies were negative, the Veteran's history suggested right L3 radiculopathy.  The physician who conducted the June 2015 VA examination confirmed these findings, as he noted the Veteran's lumbar spine disability was manifested by mild radiculopathy in the right lower extremity, which was also characterized as right thigh neuropathy.  See June 2015 Spine and Hip/Thigh examination reports.  Notably, there is no medical indication, evidence, or opinion showing, or even suggesting, that the Veteran's current right thigh disability was incurred as a result of injury or trauma, including during service.  Instead, the preponderance of the evidence reflects that the Veteran's right thigh symptoms radiate from his low back and are related to his lumbar spine disability.  See December 2006 private treatment record from Dr. W.B.; see also June 2015 VA examination report.  

Given the foregoing, the Board finds the medical evidence of record does not establish that the Veteran incurred a lumbar spine, bilateral knee, or right thigh injury during service or that he has experienced continuity of related symptomatology since service.  Instead, the medical evidence of record shows the Veteran first complained of and sought treatment for his lumbar spine and bilateral knee disabilities several years after service and attributed those disabilities to injuries that occurred at that time, as opposed to an event or injury that occurred during service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  As noted, the medical evidence also shows the Veteran's right thigh symptoms and disability are related to his lumbar spine disability, as opposed to any event or injury during service.  Therefore, the medical evidence of record preponderates against a finding that the Veteran's lumbar spine, bilateral knee, or right thigh symptoms or disabilities began in service or are otherwise related to his period of military service.

In light of the foregoing, the Board finds that, while the Veteran is competent to report that he fell during service and injured his lumbar spine, bilateral knees, and right thigh as a result of the fall, such statements are rendered not credible as they are outweighed by the remainder of the evidence of record, inclusive of medical records that document his report that his symptoms and disabilities were related to injuries and events that occurred several years after service.  

Moreover, there is no probative evidence that the Veteran's current lumbar spine, bilateral knee, or right thigh disabilities are otherwise related to his military service.  After examining the Veteran in June 2015, a VA examiner specifically opined that the Veteran's current right thigh disability is less likely as not caused by or a result of service, correctly noting that the STRs do not contain any complaints, treatment, or diagnosis of any such disability.  In addition, as noted, the medical evidence shows that the Veteran's right thigh disability is a result of his lumbar spine disability, which is not shown to be related to his military service but, instead, to post-service injuries.  

In addition, no medical professional has related the Veteran's lumbar spine or bilateral knee disabilities to his period of military service.  While the June 2015 VA examiner did not provide a nexus opinion regarding the Veteran's lumbar spine and bilateral knees, the Board finds that a VA opinion is not needed, as the evidence does not establish that an event, injury or disease occurred in service to which the current lumbar spine or bilateral knee disabilities may be related.  As indicated, the medical evidence of record does not in any way suggest a link between the Veteran's military service and his lumbar spine or bilateral knee disabilities, as complaints, treatment, and diagnosis of these disabilities are not shown during service or for many years thereafter and the evidence shows that, when the Veteran sought treatment for these disabilities after service, he attributed his lumbar spine and bilateral knee disabilities to injuries that occurred after service.  As such, a VA medical opinion is not required in connection with the Veteran's lumbar spine or bilateral knee claims. 

The Board has considered the Veteran's lay assertions of a nexus between his period of military service and current lumbar spine, bilateral knee, and right thigh disabilities.  However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of musculoskeletal conditions is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's statements regarding a nexus between his current lumbar spine, bilateral knee, and right thigh disabilities and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.

Finally, the Board observes that the Veteran has alternatively claimed that service connection for his right thigh disability as secondary to his lumbar.  However, as discussed previously, the Veteran is not entitled to service connection for a lumbar spine disability.  Therefore, service connection for a right thigh disability as secondary to the lumbar spine disability is not warranted under the law.  See 38 C.F.R. § 3.310.  

Therefore, as there is no probative evidence linking the Veteran's current lumbar spine, bilateral knee, or right thigh disabilities to any disease, injury, or incident of service, service connection for disabilities involving the lumbar spine, bilateral knees, or right thigh is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims and, as such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for degenerative disc disease of the lower spine is denied.  

Entitlement to service connection for degenerative changes of the right knee is denied.  

Entitlement to service connection for degenerative changes of the left knee is denied.  

Entitlement to service connection for a sensory disturbance of the right thigh and neuropathy of the right upper portion of the leg, to include as secondary to degenerative disc disease of the lower spine, is denied.  


REMAND

Unfortunately, the Board review of the claims file reveals that finds another remand of the claims remaining on appeal is warranted, even though such will further delay an appellate decision.  

As noted in the Introduction, in November 2014, the Board remanded the claims on appeal for additional evidentiary development.  In pertinent part, the Board directed that the AOJ schedule the Veteran for VA examinations to obtain a medical opinion that addressed, inter alia, (1) whether the Veteran's hemorrhoids, GERD, and diverticulosis were caused or aggravated by his service-connected arterionephrosclerosis or right elbow disabilities (specifically the Ibuprofen medication he took to treat his right elbow) and (2) whether the Veteran's right shoulder and neck disabilities were was caused or aggravated by his service-connected right elbow disability.  

Review of the record reveals the Veteran was afforded several VA examinations in June 2015, which evaluated his hemorrhoid, GERD, diverticulosis, right shoulder and neck disabilities.  After examining the Veteran and reviewing the record, the June 2015 VA examiner opined that the Veteran's hemorrhoids, GERD, diverticulosis, right shoulder degenerative joint disease, and right cervical spine degenerative disc disease DDD are less likely as not (less than 50/50 probability) permanently aggravated by his service-connected right elbow disability, noting that there is insufficient evidence in his medical records to conclude that the service-connected right elbow condition aggravated the listed non-service-connected conditions.

Unfortunately, the opinion provided by the June 2015 VA examiner is inadequate for several reasons.  With respect to the Veteran's hemorrhoids, GERD, and diverticulosis, the Board notes that an opinion was requested regarding causation and aggravation by the service-connected arterionephrosclerosis disability, as well as direct causation and aggravation by the Ibuprofen medication taken to treat the Veteran's service-connected right elbow disability.  The June 2015 medical opinion does not address the relationship between the service-connected arterionephrosclerosis disability and the Veteran's hemorrhoids, GERD, and diverticulosis disabilities.  In addition, the June 2015 opinion only addresses whether the claimed disabilities were aggravated by the service-connected right elbow disability, without addressing whether there is a direct causal relationship between the Veteran's claimed disabilities and the service-connected right elbow disability.  Moreover, while the June 2015 medical opinion purports to addresses aggravation caused by the service-connected right elbow disability, it is not clear (from the opinion or rationale provided) if the examiner considered whether the Veteran's hemorrhoids, GERD, or diverticulosis were directly caused or aggravated by the medication taken to treat the right elbow disability (which is the Veteran's assertion), as opposed to the right elbow disability itself.  

Similarly, with respect to the right shoulder and neck disabilities, the June 2015 medical opinion only addresses the aggravation element of the Veteran's service connection claims, without addressing whether there is a direct causal relationship between the Veteran's claimed disabilities and the service-connected right elbow disability.  

In light of the foregoing, the Board concludes that further opinion is needed that adequately addresses whether there exists a secondary relationship between the Veteran's hemorrhoid, GERD, diverticulosis, right shoulder and neck disabilities and his service-connected arterionephrosclerosis or right elbow disability(ies).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Request that the June 2015 VA examiner review the entire, electronic claims file (to include a complete copy of this REMAND), and provide an addendum to his previous examination report that addresses the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hemorrhoid disability (a) was caused or (b) aggravated (worsened beyond the natural progression) by his service-connected right elbow disability or the Ibuprofen medication taken to treat his right elbow disability.  An opinion must be provided with respect to causation and aggravation due to the right elbow disability itself, as well as any medication to treat the right elbow disability.  Therefore, four opinions should be provided in response to question (a).  

b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hemorrhoids disability (a) was caused, or (b) aggravated by his service-connected arterionephrosclerosis disability.  An opinion must be provided with respect to causation and aggravation.  Therefore, two opinions should be provided in response to question (b).  

c. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD disability (a) was caused, or (b) aggravated by his service-connected right elbow disability or the Ibuprofen medication taken to treat his right elbow disability.  An opinion must be provided with respect to causation and aggravation due to the right elbow disability itself, as well as any medication to treat the right elbow disability.  Therefore, four opinions should be provided in response to question (c).

d. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD disability (a) was caused, or (b) aggravated by his service-connected arterionephrosclerosis disability.  An opinion must be provided with respect to causation and aggravation.  Therefore, two opinions should be provided in response to question (d).  

e. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticulosis disability (a) was caused, or (b) aggravated by his service-connected right elbow disability or the Ibuprofen medication taken to treat his right elbow disability.  An opinion must be provided with respect to causation and aggravation due to the right elbow disability itself, as well as any medication to treat the right elbow disability.  Therefore, four opinions should be provided in response to question (e).  

f. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticulosis disability (a) was caused, or (b) aggravated by his service-connected arterionephrosclerosis disability.  An opinion must be provided with respect to causation and aggravation.  Therefore, two opinions should be provided in response to question (f).  

g. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disability (a) was caused, or (b) aggravated by his service-connected right elbow disability.  An opinion must be provided with respect to causation and aggravation.  Therefore, two opinions should be provided in response to question (g).  

h. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck disability (a) was caused, or (b) aggravated by his service-connected right elbow disability.  An opinion must be provided with respect to causation and aggravation.  Therefore, two opinions should be provided in response to question (h).  

i. Each opinion should be supported by a clear rationale that considers the lay and medical evidence of record and discusses the specific facts and medical principles involved for each disability.  

j. If the June 2015 VA examiner is not available to provide the addendum reports, request that an appropriate medical professional review the claims file and provide the requested opinions.  If another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination by an appropriate physician.

2.	After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


